PER CURIAM.
Both parties to this appeal agree that the finding of guilt of petit theft must be reversed. We affirm that part of the order finding appellant guilty of possession of alcoholic beverages by a minor and breach of peace, disorderly conduct. Appellant has been placed on probation in a community program. The issue is whether reversal of one finding of guilt requires reversal of the order placing appellant on probation.
We hold that it does not. When a juvenile court finds a juvenile to be delinquent because he is guilty of more than one infraction of the law, an appellate court will not reverse the finding of delinquency if at least one of the findings of guilt is correct. See, for example, Interest of B.S. v. State, 320 So.2d 459 (Fla.3d DCA 1975); P.A.P. v. State, 383 So.2d 922 (Fla.2d DCA 1980).
We reverse the finding of guilty of petit theft, affirm the additional findings and affirm the commitment.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
' LETTS, C. J., and HERSEY and GLICK-STEIN, JJ., concur.